DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 16 recites the limitation "a thin film thickness measurer".  There is insufficient antecedent basis for this limitation in the claim. The previous limitations in the independent claims 1 and 16 do not require that the sample be a thin film (either solid, liquid or even gaseous), and as a result, it is unclear why one of ordinary skill in the art would utilize a “thin film thickness measurer” or even why such a device would be able/capable of determining a thickness of a given sample. As none of claims 2-15 or 17-22 clarify this issue, these claims must likewise be rejected under 35 USC 112 second paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Application Publication Numbers 20170167982 and 20070296967 as well as US Patent Number 10222337. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881